 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KYLE KASEY ALLEN,                              No. 1:19-cv-00629-SAB
12                       Plaintiff,
                                                     ORDER RE STIPULATION FOR AWARD AND
13             v.                                    PAYMENT OF ATTORNEYS FEES
                                                     PURSUANT TO THE EQUAL ACCESS TO
14    COMMISSIONER OF SOCIAL                         JUSTICE ACT (28 U.S.C. §2412(d))
      SECURITY,
15                                                   (ECF No. 14)
                         Defendant.
16

17

18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Kyle Kasey
19   Allen (Plaintiff) is awarded attorney fees under the Equal Access to Justice Act (EAJA), 28
20   U.S.C. § 2412 (d), in the amount of two thousand two hundred and ninety-eight dollars and eighty
21   cents ($2,298.80) subject to the terms of the Stipulation.
22

23   IT IS SO ORDERED.

24   Dated:     March 5, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
